Case 1:18-cv-02185-LJL Document 273-59 Filed 04/06/20 Page 1 of 17




                      Exhibit PPPP
        Case 1:18-cv-02185-LJL Document 273-59 Filed 04/06/20 Page 2 of 17



##############*GoogleConfidentialandProprietary*###############


Username:VoiceofGuoMedia
ExternalId:bujLoHxA16TveAXWGx2xSg
URL:http://www.youtube.com/channel/UCbujLoHxA16TveAXWGx2xSg
EŞmail:englishŞchannelŞ2289@pages.plusgoogle.com(confirmed)
CreationDate:October12,2018at9:03AMUTC
CreationIP:237.123.249.36
FirstName:VoiceofGuoMedia


NouserIPlogsdata.



##############*GoogleConfidentialandProprietary*###############
        Case 1:18-cv-02185-LJL Document 273-59 Filed 04/06/20 Page 3 of 17



##############*GoogleConfidentialandProprietary*###############


Username:ᡚ཭அᐙ┤᧛
ExternalId:dWxcRRnVa4FeLZ85Rx_WDw
URL:http://www.youtube.com/channel/UCdWxcRRnVa4FeLZ85Rx_WDw
EŞmail:zhanŞyouŞzhiŞshŞ2451@pages.plusgoogle.com(confirmed)
CreationDate:September30,2018at5:57PMUTC
CreationIP:89.208.245.13
FirstName:ᡚ཭அᐙ┤᧛


NouserIPlogsdata.



##############*GoogleConfidentialandProprietary*###############
        Case 1:18-cv-02185-LJL Document 273-59 Filed 04/06/20 Page 4 of 17



##############*GoogleConfidentialandProprietary*###############


Username:ᡈ཭அᐙ2019
ExternalId:M8t0FbweERXYrxqIk3y7wg
URL:http://www.youtube.com/channel/UCM8t0FbweERXYrxqIk3y7wg
EŞmail:zhanŞyouŞzhiŞshŞ7983@pages.plusgoogle.com(confirmed)
CreationDate:January7,2019at3:53AMUTC
CreationIP:227.24.217.113
FirstName:ᡈ཭அᐙ2019


NouserIPlogsdata.



##############*GoogleConfidentialandProprietary*###############
        Case 1:18-cv-02185-LJL Document 273-59 Filed 04/06/20 Page 5 of 17



##############*GoogleConfidentialandProprietary*###############


Username:ᩥ䍥㒌
ExternalId:O3pO3ykAUybrjv3RBbXEHw
URL:http://www.youtube.com/channel/UCO3pO3ykAUybrjv3RBbXEHw
EŞmail:wenguiguo@gmail.com(confirmed)
CreationDate:January29,2017at4:58PMUTC
CreationIP:220.241.32.77
FirstName:ᩥ䍥
LastName:㒌


NouserIPlogsdata.



##############*GoogleConfidentialandProprietary*###############
       Case 1:18-cv-02185-LJL Document 273-59 Filed 04/06/20 Page 6 of 17

Google LLC                                                                   google-legal-support@google.com
1600 Amphitheatre Parkway                                                                    www.google.com
Mountain View, California 94043
                                             February 20, 2020
Via Email Only
edgreim@gravesgarrett.com
cc: LLuetkemeyer@gravesgarrett.com

Edward Greim
Graves Garrett, LLC
1100 Main Street, Suite 2700
Kansas City, Missouri 64105
816-256-3181

        Re: Eastern Profit Corporation Limited v. Strategic Vision US, LLC, United States District
        Court for the Southern District of New York, 1:18-cv-02185-JGK (Internal Ref. No.
        3097957)


Dear Edward Greim:

         Pursuant to the subpoena issued in the above-referenced matter, we have conducted a diligent
search for documents and information accessible on Google’s systems that are responsive to your request.
Without waiving, and subject to its objections, Google hereby produces the attached documents. Our
response is made in accordance with state and federal law, including the Electronic Communications
Privacy Act. See 18 U.S.C. § 2701 et seq. By this response, Google does not waive any objection to
further proceedings in this matter.
        We understand that you have requested customer information regarding the user account(s)
specified in the subpoena, which includes the following information: (1) subscriber information for the
YouTube account(s) associated with bujLoHxA16TveAXWGx2xSg, NKpqIqrErG1a-ydQ0D5dcA,
fG2D1ZWTfvp5p3gl5PHmmg.

        Accompanying this letter is responsive information to the extent reasonably accessible from our
system, a list of hash values corresponding to each file, and a signed Certificate of Authenticity. Google
may not retain a copy of this production but does endeavor to keep a list of the files and their respective
hash values.


                                                 Very truly yours,

                                                 Laura Devine
                                                 Legal Investigations Support
       Case 1:18-cv-02185-LJL Document 273-59 Filed 04/06/20 Page 7 of 17

Google LLC                                                             google-legal-support@google.com
1600 Amphitheatre Parkway                                                              www.google.com
Mountain View, California 94043

                     Hash Values for Production Files (Internal Ref. No. 3097957)

anonymousfromcn.AccountInfo.txt:

MD5- 866c3cfba8bd72922e7fb83557562d9f
SHA512-
609e1c265709ea43fcecf0cd389ea455128658c9e35a62b3d15b70c3313b8ccad978e1fc9761bd7ab020a4b7
6fff89fb597b5aadb9ccfde35b4f329e4b282c17

beijingdaguniang.AccountInfo.txt:

MD5- 637ff707f466fc279ff21c2ad21523fe
SHA512-
535a5a416d0d77ef1ddc769c949c0ffd40f0f9103dab620eb9874d699dd665dd66a196cf3d870b5940fdf214
0c2ba414c8811db7881913bae2652213d4240335

channelenglish7.AccountInfo.txt:

MD5- 724f3241e56654e71e76506cd8c1e160
SHA512-
12735c462ab63339311f325b9c1a0952058f645606c678800e2e1879607c7c04ecab3152258beab1fb7bee1
68ec5def92c17aafd7834572a383dcc376033754b

english-channel-2289@pages.plusgoogle.com.AccountInfo.txt:

MD5- c40c097d9603cf4ab5fcff33747960e4
SHA512-
c0ad4227b6a37c35750ec63a27708d45b42a32190a6b98d2df79fb2f06f365de8a205bd7b48291059686eb2
72af2ba11805ab4eae21710730c98f902004bd778

fld606.AccountInfo.txt:

MD5- 7dfaa1bc6136d4d54a0872812a6482e2
SHA512-
143f0c201f29b8da700d88148cefac5447adbf4d68c1d489d4856bc1c3124df0628cdc1c48b4d101d93738d3
389dc9e4f136efe837434150e476bca45ee62fe9

guo-you-zhi-she-7603@pages.plusgoogle.com.AccountInfo.txt:

MD5- 095e6c28cac35b90cb274b4116b80adc
SHA512-
3ab1fa1984978a5ded38b50cd9dedaaada24e3cbe80e8f0899a3f6b2732c074bfaffaa288dcb61922d63dbf59
0e42ff842937f83ddbee9736b553b5336b11933
       Case 1:18-cv-02185-LJL Document 273-59 Filed 04/06/20 Page 8 of 17

Google LLC                                                     google-legal-support@google.com
1600 Amphitheatre Parkway                                                      www.google.com
Mountain View, California 94043

johnnyfeng2009.AccountInfo.txt:

MD5- 041393283ee3d49173c49180bd442f46
SHA512-
f6b95422d4b64db4d7677ea185e5c1aa4c12a098a5610c15c497188d684d9a6eea352d695b6571e4bb203b3
53fd465eeca3e1278d194e422d19de5c81619e88e

leannelirealtor.AccountInfo.txt:

MD5- ae5a2dd4340d432443a8529b936de007
SHA512-
2bce15c77b4e2ce4f325cf1f460a3d2814d836907ea9a5a0bd7510889200acf6512883d6a48776a05f866bca
d4bf24728c4ba6c038bc26151c6eaeea6d9b1632

liangliang20181119.AccountInfo.txt:

MD5- 0ee65a5d46cada6adf35c09590c347eb
SHA512-
43f23976777913df5ec2252d66969176f5addec3245fbd857178d494e921f195756a2a32cd2099797d3049a
e23343a96a260afc8d4ef3c9f0acbc03a8f61373f

lol4941551.AccountInfo.txt:

MD5- 4e5ec78a8d35eb191ac5c2ed382d85aa
SHA512-
5b0aa63ce6fe57d5f7bbadd48fc0ed345409f2e4dcd2f93adce6d1415b3b2a4cc172bebebeb496b9ceeef927d
bf526071f7c7785707ef43a05808378ae68c2ff

melonglee725.AccountInfo.txt:

MD5- 6bd9500245f3e2541fa6fff5cb553c9f
SHA512-
449ef001df71750648b28de1cdf2ae78391f1fe443c3e3a505755e1020eaff0940cf0c9306eb525f0681a8253
9cac048cb7b87e9489cff1c57269bc994b13613

nuoya7777.AccountInfo.txt:

MD5- 3c0b8c8238ba84d9a95f02ba53231d4f
SHA512-
43650ec3d908864416cdaf1505921c4a552bfcadb64442f67ca77568995648a6ce2b1f5a2dd41661f861fc5d
a39b378ca02335b7d8a17e0adee38dbeb02c8cdf
       Case 1:18-cv-02185-LJL Document 273-59 Filed 04/06/20 Page 9 of 17

Google LLC                                                     google-legal-support@google.com
1600 Amphitheatre Parkway                                                      www.google.com
Mountain View, California 94043

renniaofei77.AccountInfo.txt:

MD5- 2e834e3c34ca6319b7fa6cdd9ad82050
SHA512-
a2f23d1eab16fb1af1a98ce57c6742cfe00ef1e7e8b4b11296de0d55c7a42d038d55af68778d9afd49d2f1ac95
8e6d9735dbcbf28ed83c31a8df4154cb9a44dd

rolfoundation-f-7672@pages.plusgoogle.com.AccountInfo.txt:

MD5- 0e2907b64ba5b03dfb96d9391e01f183
SHA512-
65e0d9c5e5b36c3b682cb8637326fd391726d82584f7b0d0593ba6fdec77579172922792e6669556928e328
4d7734cbcab9efe585ad6bf443bff336f249dc9b2

ruleoflawfoundationorg.AccountInfo.txt:

MD5- 3f84d17620ecd11b954e3ce8511dae1f
SHA512-
f126ee612dc9b35f763bf5a0589dbdea2ae723014094e1b52bcb348311c7408d06bdc79e26b8c3fc95151db3
c19a62aee5285830433b0e0b3eb3955d6aa10b39

sarawei808.AccountInfo.txt:

MD5- a83859718c848a6e4274c358bd030af8
SHA512-
9d4c232431f6e28dc3aac6e1e19009489c007db7ec9ef976015b21368034f6030b1d44c040d5fc5c29df46cf
1c43610da14f4d948d583d08685ce577b553988d

www.654505105.AccountInfo.txt:

MD5- 7d4b39fe341c6da77eae78d4e82e2730
SHA512-
77c6e739874273a55a748cfceafd7915e441ee52dd238d905dbd97caf9586d1d439c8c772b59e8950519244
90a4fd0e8de0eb86edb2e71e9a56f8798a70980f3

xiaoxiyou1.AccountInfo.txt:

MD5- 845e053e142c5cca065178cfee81b125
SHA512-
3d897aef9f228d11027706b57076addb398bbe1d64479b942d06dff2e9031904c60e528a284d2f990ad0422
cdf1a2d1ae0aa142c8df143f1f8a102b3f1e09a91
       Case 1:18-cv-02185-LJL Document 273-59 Filed 04/06/20 Page 10 of 17

Google LLC                                                     google-legal-support@google.com
1600 Amphitheatre Parkway                                                      www.google.com
Mountain View, California 94043




yangchunga.AccountInfo.txt:

MD5- b6fbe7d881f526210433a62f21b78aff
SHA512-
dff8e1aedddce4de90118c49140aca3fe7d4a6840af274fd25d4eb547e5286d6f220cd2cef8c3ec9300c653270
f23807540392283451e39c358419404a10fb97
       Case 1:18-cv-02185-LJL Document 273-59 Filed 04/06/20 Page 11 of 17

Google LLC                                                                   google-legal-support@google.com
1600 Amphitheatre Parkway                                                                    www.google.com
Mountain View, California 94043


                                  CERTIFICATE OF AUTHENTICITY


I, Laura Devine, certify:


1. I am a Custodian of Records for Google LLC (“Google”), located in Mountain View, California. I am
authorized to submit this Certificate of Authenticity on behalf of Google in response to a subpoena dated
October 31, 2019 (Google LLC Internal Reference No. 3097957) in the matter of Eastern Profit
Corporation Limited v. Strategic Vision US, LLC. I have personal knowledge of the following facts and
could testify competently thereto if called as a witness.

2. The accompanying 19 file(s) contain true and correct copies of records pertaining to the YouTube
External ID bujLoHxA16TveAXWGx2xSg, NKpqIqrErG1a-ydQ0D5dcA,
fG2D1ZWTfvp5p3gl5PHmmg. (“Document”).

3. The documents attached hereto reflect records made and retained by Google. The records were made at
or near the time the data was acquired, entered, or transmitted to or from Google; the records were kept in
the course of a regularly conducted activity of Google; and the making of the records were a regular
practice of that activity.

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and
correct.


DATED: February 20, 2020




          Laura Devine, Custodian of Records for Google LLC
       Case 1:18-cv-02185-LJL Document 273-59 Filed 04/06/20 Page 12 of 17




Google LLC                                                                   google-legal-support@google.com
1600 Amphitheatre Parkway                                                                    www.google.com
Mountain View, California 94043


                                             February 20, 2020
Via Email Only
edgreim@gravesgarrett.com
cc: LLuetkemeyer@gravesgarrett.com

Edward Greim
Graves Garrett, LLC
1100 Main Street, Suite 2700
Kansas City, Missouri 64105
816-256-3181

        Re: Eastern Profit Corporation Limited v. Strategic Vision, United States District Court for
        the Southern District of New York, 1:18-cv-02185-JGK (Internal Ref. No. 3101988)


Dear Edward Greim:

         Pursuant to the subpoena issued in the above-referenced matter, we have conducted a diligent
search for documents and information accessible on Google’s systems that are responsive to your request.
Without waiving, and subject to its objections, Google hereby produces the attached documents. Our
response is made in accordance with state and federal law, including the Electronic Communications
Privacy Act. See 18 U.S.C. § 2701 et seq. By this response, Google does not waive any objection to
further proceedings in this matter.
        We understand that you have requested customer information regarding the user account(s)
specified in the subpoena, which includes the following information: (1) subscriber information for the
YouTube account(s) associated with dWxcRRnVa4FeLZ85Rx_WDw, M8t0FbweERXYrxqIk3y7wg.
        Accompanying this letter is responsive information to the extent reasonably accessible from our
system, a list of hash values corresponding to each file, and a signed Certificate of Authenticity. Google
may not retain a copy of this production but does endeavor to keep a list of the files and their respective
hash values.


                                                 Very truly yours,

                                                 Laura Devine
                                                 Legal Investigations Support
       Case 1:18-cv-02185-LJL Document 273-59 Filed 04/06/20 Page 13 of 17




Google LLC                                                             google-legal-support@google.com
1600 Amphitheatre Parkway                                                              www.google.com
Mountain View, California 94043


                     Hash Values for Production Files (Internal Ref. No. 3101988)

anonymousfromcn.AccountInfo.Preserved.txt:

MD5- 866c3cfba8bd72922e7fb83557562d9f
SHA512-
609e1c265709ea43fcecf0cd389ea455128658c9e35a62b3d15b70c3313b8ccad978e1fc9761bd7ab020a4b7
6fff89fb597b5aadb9ccfde35b4f329e4b282c17

chumenerkanshijie123.AccountInfo.txt:

MD5- 848cc10378f5eb7d19656eac24d85e6f
SHA512-
bff0eb91394afb49194a1fed117fcab16a7c612cd17eb9c8361dc6ee72dadd195862864aeb2010de35db525d
735bc87aa9a6ce88f7192b6b10c3fc04fcbb6d25

fld606.AccountInfo.Preserved.txt:

MD5- 7dfaa1bc6136d4d54a0872812a6482e2
SHA512-
143f0c201f29b8da700d88148cefac5447adbf4d68c1d489d4856bc1c3124df0628cdc1c48b4d101d93738d3
389dc9e4f136efe837434150e476bca45ee62fe9

johnnyfeng2009.AccountInfo.Preserved.txt:

MD5- 041393283ee3d49173c49180bd442f46
SHA512-
f6b95422d4b64db4d7677ea185e5c1aa4c12a098a5610c15c497188d684d9a6eea352d695b6571e4bb203b3
53fd465eeca3e1278d194e422d19de5c81619e88e

leannelirealtor.AccountInfo.Preserved.txt:

MD5- ae5a2dd4340d432443a8529b936de007
SHA512-
2bce15c77b4e2ce4f325cf1f460a3d2814d836907ea9a5a0bd7510889200acf6512883d6a48776a05f866bca
d4bf24728c4ba6c038bc26151c6eaeea6d9b1632
       Case 1:18-cv-02185-LJL Document 273-59 Filed 04/06/20 Page 14 of 17




Google LLC                                                     google-legal-support@google.com
1600 Amphitheatre Parkway                                                      www.google.com
Mountain View, California 94043


linli801031.AccountInfo.txt:

MD5- f9c0e38d7b6606673a4a42fde9096e25
SHA512-
655c02acd7c57ef72f5b15c315fd481b986e06f85acd9600ac18fe1d1edd7cf2a80f575522cc07ccd5d56446ff
210c4c76b3c7d5b5ca1d2d0a3e6da6d777cca0

lol4941551.AccountInfo.Preserved.txt:

MD5- 4e5ec78a8d35eb191ac5c2ed382d85aa
SHA512-
5b0aa63ce6fe57d5f7bbadd48fc0ed345409f2e4dcd2f93adce6d1415b3b2a4cc172bebebeb496b9ceeef927d
bf526071f7c7785707ef43a05808378ae68c2ff

melonglee725.AccountInfo.Preserved.txt:

MD5- 6bd9500245f3e2541fa6fff5cb553c9f
SHA512-
449ef001df71750648b28de1cdf2ae78391f1fe443c3e3a505755e1020eaff0940cf0c9306eb525f0681a8253
9cac048cb7b87e9489cff1c57269bc994b13613

nangongsnow.AccountInfo.txt:

MD5- a7e357cfca7fde4f690447d774c2a389
SHA512-
dd7cfe517e267ed7657e0abca2875f8f550fcbac6f7187a5d696a23d08110d9c06400f5bd7f8596887aa614bf
eecc91314953ebdd351ed7a1fdd17a1381d39f1

nuoya7777.AccountInfo.Preserved.txt:

MD5- 3c0b8c8238ba84d9a95f02ba53231d4f
SHA512-
43650ec3d908864416cdaf1505921c4a552bfcadb64442f67ca77568995648a6ce2b1f5a2dd41661f861fc5d
a39b378ca02335b7d8a17e0adee38dbeb02c8cdf
       Case 1:18-cv-02185-LJL Document 273-59 Filed 04/06/20 Page 15 of 17




Google LLC                                                     google-legal-support@google.com
1600 Amphitheatre Parkway                                                      www.google.com
Mountain View, California 94043


wangyaguang666.AccountInfo.txt:

MD5- a1a25652e60190bfa67a217cac043987
SHA512-
7392ea403b40b675098a092c4d24d29b1f175bd43a5f4badd6db56e4aad03628ef119986d306f531bd23f5e5
80170f30c49e1ba7258a751993f40abc09f097a6

wenhuiguo2019.AccountInfo.txt:

MD5- c3675a6b25c9f6db40240a2d093f144e
SHA512-
99b00181ecd313dae2505043f9128931a44a7f174914e13a4b5d08640e9c525e04c39571058442b5f396272
7b1b93bde96462cc4f6847371bda52d5bf7c49500

www.654505105.AccountInfo.Preserved.txt:

MD5- 7d4b39fe341c6da77eae78d4e82e2730
SHA512-
77c6e739874273a55a748cfceafd7915e441ee52dd238d905dbd97caf9586d1d439c8c772b59e8950519244
90a4fd0e8de0eb86edb2e71e9a56f8798a70980f3

yanzhonghuashu1974.AccountInfo.txt:

MD5- 29c639bfbf2a8f67075f36f3cad9940b
SHA512-
ae76a9726bd40815ea36de180aa1382d6e024d23f5d20d9387ef60324cda277abcf8d518e2592c21f0449f8b
3508160040cccd5205cf6c16a29026d9682ace1a

zhan-you-zhi-sh-2451@pages.plusgoogle.com.AccountInfo.txt:

MD5- 4f05098199e5706eb80f017d36813860
SHA512-
ccb5a09af350a3c3401bf6faa0865c2980ebc761c332fc5710fee5f2ddc387f4aa4274839beb724df934be7616
ca5579ef8daad58de89d144d2a192b944eda1f
       Case 1:18-cv-02185-LJL Document 273-59 Filed 04/06/20 Page 16 of 17




Google LLC                                                    google-legal-support@google.com
1600 Amphitheatre Parkway                                                     www.google.com
Mountain View, California 94043




zhan-you-zhi-sh-7983@pages.plusgoogle.com.AccountInfo.txt:

MD5- 5217b2214ee616c5f84114c8a0ac2bff
SHA512-
b46ace290484168d7bf7c1aed1491ea5cc3949628e95e850e35ac9a0b21658dd68ef80868ec47c7f32622f54
c3cf2b845d043a333a636e3c1cdd36f8e7addb40

zyzsby777.AccountInfo.txt:

MD5- 9ba8510a64439f7e64145bbf8229ef6d
SHA512-
43af52e053f0faa965d444556c5b06c9e9cc87094309bccd8064bc8d82d70f12a9889666f6fd5b55ea2db906
3527247af0bc6fe6996dd18ce423154cd7ce1c9f
       Case 1:18-cv-02185-LJL Document 273-59 Filed 04/06/20 Page 17 of 17




Google LLC                                                                   google-legal-support@google.com
1600 Amphitheatre Parkway                                                                    www.google.com
Mountain View, California 94043



                                  CERTIFICATE OF AUTHENTICITY


I, Laura Devine, certify:


1. I am a Custodian of Records for Google LLC (“Google”), located in Mountain View, California. I am
authorized to submit this Certificate of Authenticity on behalf of Google in response to a subpoena dated
November 04, 2019 (Google LLC Internal Reference No. 3101988) in the matter of Eastern Profit
Corporation Limited v. Strategic Vision. I have personal knowledge of the following facts and could
testify competently thereto if called as a witness.

2. The accompanying 17 file(s) contain true and correct copies of records pertaining to the YouTube
External ID dWxcRRnVa4FeLZ85Rx_WDw, M8t0FbweERXYrxqIk3y7wg (“Document”).

3. The documents attached hereto reflect records made and retained by Google. The records were made at
or near the time the data was acquired, entered, or transmitted to or from Google; the records were kept in
the course of a regularly conducted activity of Google; and the making of the records were a regular
practice of that activity.

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and
correct.


DATED: February 20, 2020




          Laura Devine, Custodian of Records for Google LLC
